Citation Nr: 0522358	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to May 
1956. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim seeking entitlement to 
service connection for a bilateral knee condition, a left 
shoulder condition, and hearing loss.  

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The claims file shows that the veteran's service medical 
records were destroyed by the fire at the National Personnel 
Record Center.  However, at the veteran's August 2003 hearing 
(page 9 of the hearing transcript), he stated that after 
leaving service in May 1956, he worked for the Air Force in a 
civilian capacity in 1957 and again in 1970, undergoing 
physical examinations as part of his employment.  He 
indicated that he started at Kelly Air Force Base in San 
Antonio in 1957, and at Lackland Air Force Base in San 
Antonio in 1970.  Inasmuch as these physical examinations 
(particularly the one from 1957) might shed light on whether 
the veteran had knee or left shoulder disorders, or any 
demonstrated hearing loss that was close in time to his 
period of service, the veteran's claim must be remanded so 
that an effort can be made to obtain those records.  

Although the veteran's service medical records were destroyed 
by fire, it does not appear that an effort was made to obtain 
the veteran's service personnel records.  Accordingly, these 
records should be obtained.  Also, the veteran testified at 
his hearing (pages 4-6) that he received treatment for his 
knees and left shoulder during advanced infantry training 
with the 20th Infantry Regiment when he returned to Fort Ord 
in December 1954.  It is noted that an effort was made in May 
2002 to obtain the veteran's morning reports from July to 
December 1955 while he was with the 527th Military Police 
Company.  However, as noted above, the veteran claimed that 
he received treatment when he returned to Fort Ord in 
December 1954.  Accordingly, the veteran's service personnel 
records and any morning reports from the 20th Infantry 
Regiment from December 1954 and January 1955 should be 
obtained.  

Regarding the veteran's claim of service connection for 
bilateral hearing loss, the evidence shows that he was 
afforded an audiometric examination in April 2001 with the 
San Antonio Head and Neck Surgical Associates, showing that 
he had hearing loss pursuant to 38 C.F.R. § 3.385.  In the 
veteran's June 2002 notice of disagreement, and at his 
hearing, he contended that he was exposed to acoustic trauma 
from various rifles and machine guns during basic training 
and advanced infantry training in 1954.  He contends that he 
was not provided adequate hearing protection during his 
training.  

If there is insufficient evidence to establish that a hearing 
loss disability was present during service, the evidence must 
establish a nexus between the veteran's current disability 
and his inservice exposure to loud noise.  Service connection 
can be granted for a hearing loss where the veteran can 
establish a nexus between his current hearing loss and a 
disability or injury he suffered while he was in military 
service.  Godfrey v. Derwinski, 2 Vet.App. 352, 356 (1992).  
Given the veteran's assertions of acoustic trauma during 
service, the veteran should be scheduled for an examination 
that specifically discusses the etiology of any bilateral 
hearing loss.  

Therefore, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain the 
veteran's physical examinations from when 
he worked in the Air Force Base in a 
civilian capacity.  Specifically, attempt 
to obtain a physical examination from 
Kelly Air Force Base from 1957, and from 
Lackland Air Force Base from 1970.  
Attempt to obtain these records from the 
National Personnel Records Center and from 
the Kelly and Lackland Air Force Bases.  
If these records cannot be obtained, this 
should be noted in the claims file.  

2.  Request the veteran's complete service 
personnel records from the National 
Personnel Records Center (NPRC), to 
include his Official Military Performance 
File (OMPF).  Also, request the morning 
reports (DA Form 1) for the 20th Infantry 
Regiment and 527th Military Policy Company 
(Prison Guard) from December 1954 and 
January 1955.  

3.  The veteran should then be scheduled 
for a special VA audiological examination 
to ascertain the nature and likely 
etiology of any demonstrated bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests should be accomplished.  
Based on his/her review of the case, it is 
requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated hearing loss is the result of 
acoustic trauma incurred during basic and 
advanced infantry training during 1954.  
All opinions expressed should be supported 
by reference to pertinent evidence.  

4.  If any medical records from 1957 (from 
the veteran's civilian career in the Air 
Force Base) or service personnel records 
document that the veteran had knee or left 
shoulder disorders, the veteran should be 
scheduled for a VA examination so that the 
examiner can comment on whether the 
veteran has any diagnosed knee or left 
shoulder disorders, and if so whether they 
are related to injuries the veteran 
incurred in service.  The claims folder, 
to include all evidence added to the 
record and a copy of this REMAND should be 
made available to the examiner in 
conjunction with the examination.

5.  Readjudicate the issues of service 
connection for bilateral hearing loss, as 
well as for bilateral knee and left 
shoulder disabilities.   If the claim 
remains denied then issue a Supplemental 
Statement of the Case to the appellant 
regarding the issues on appeal.  The 
appellant and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





